Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

          THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of the 22nd day of April, 2009 (the “Effective Date”) by and
between PepperBall Technologies, Inc., a Colorado corporation (the “Company”),
and the investors set forth on Schedule I attached hereto (each, an “Investor”
and collectively, the “Investors”).

RECITAL

          WHEREAS, the Company desires to sell to the Investors, and the
Investors desire to purchase from the Company, (i) an aggregate amount of up to
$1,500,000, but no less than $750,000, of Convertible Promissory Notes (the
“Notes”) which are convertible at the rate of $0.10 per share into approximately
1,000,000 shares of the Company’s Common Stock, no par value per share (the
“Common Stock”) per $100,000 outstanding under the Notes, (ii) or at the option
of the Investor shall be convertible into approximately 1,000,000 shares of the
Company’s non-voting Series C Preferred Stock Common Stock, no par value per
share (the “Preferred Stock”) per $100,000 outstanding under the Notes
(collectively, the “Securities”).

AGREEMENT

          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

          1. AUTHORIZATION AND SALE OF SECURITIES.

               1.1 Purchase and Sale of Securities. At the Closing, the Company
shall sell to the Investors, and the Investors shall purchase from the Company,
the Securities, in the denominations set forth on Schedule I, in minimum
increments of $10,000, which may be reduced at the Company’s discretion, for
aggregate proceeds to the Company of up to $1,500,000 (the “Purchase Price”),
but in no event less than a total of $750,000.

               1.2 Closing. The closing of the purchase and sale of the
Securities (the “Closing”) will take place at the offices of the Company on the
Effective Date, or such other time and location determined by the Company and
the Investors (the “Closing Date”). At the Closing: (i) the Company shall issue
and deliver to the Investors duly executed Notes in the denominations set forth
on Schedule I and in the form attached hereto as Exhibit A; and (ii) each
Investor shall pay to the Company the applicable Purchase Price for the
Securities to be purchased by such Investor in the amounts set forth on Schedule
I by payment of check or wire transfer of same day funds to the Company.

          2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
makes the following representations and warranties to the Investors as of the
date hereof and as of the Closing Date:

--------------------------------------------------------------------------------



               2.1 Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Colorado, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation of any of the provisions of its Articles of
Incorporation or Bylaws. The Company is duly qualified to conduct business and
is in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or result in (i) a material adverse
effect on the legality, validity or enforceability of this Agreement and the
Notes, (collectively, the “Transaction Documents”), (ii) a material adverse
effect on the business or financial condition of the Company or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”). The Company owns 100% of the outstanding
capital stock of PepperBall – CA, Inc., a Delaware corporation, Vizer Group,
Inc., a Colorado corporation (“Vizer”). Vizer owns 100% of the outstanding
capital stock of Veritas Tactical, Inc. (“Veritas”).

               2.2 Authorization; Enforceability. The execution, delivery and
performance by the Company of the Transaction Documents, and the consummation of
the transactions contemplated thereby (including, but not limited to, the sale
and delivery of the Notes and Warrants, and the subsequent issuance of the
Common Stock (or Preferred Stock, as applicable) upon conversion of the Notes,
the Common Stock upon conversion of the Preferred Stock have been duly
authorized, and no additional corporate or stockholder action is required for
the approval thereof. The Common Stock underlying the Notes, and the Common
Stock underlying the Preferred Stock, as applicable (collectively, the
“Conversion Shares”) have been duly reserved for issuance by the Company. This
Agreement and the other Transaction Documents have been or, to the extent
contemplated hereby or by the Transaction Documents, will be duly executed and
delivered and constitute, or will constitute (as applicable), the legal, valid
and binding agreement of the Company, enforceable against the Company in
accordance with their terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of its obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder.

               2.3 No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s Articles of Incorporation or Bylaws, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except, in the cases of clauses (ii) and (iii),
where such conflict, default or violation would not have or result in a Material
Adverse Effect.

--------------------------------------------------------------------------------



               2.4 Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the Consent by Agility Capital, LLC to the Offering, which is
expected to be provided upon the Investors execution of the Agility
Subordination Agreement, (ii) a Form D and applicable state “Blue Sky” filings,
(iii) such as have already been obtained or such exemptive filings as are
required to be made under applicable securities laws and which will be timely
made prior to the Closing Date.

               2.5 Issuance of the Securities. The Securities and the Conversion
Shares are duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens, other than any Liens created by or
imposed on the holders thereof through no action of the Company. The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable pursuant to the Securities and the Conversion Shares.

               2.6 Capitalization.

                    (a) The authorized and outstanding capitalization of the
Company is as described on Schedule II attached hereto. The Company has not
issued any capital stock since such filing. All shares of the Company’s issued
and outstanding capital stock have been duly authorized, are validly issued and
outstanding, and are fully paid and nonassessable. No securities issued by the
Company from the date of its incorporation to the date hereof were issued in
violation of any statutory or common law preemptive rights. There are no
dividends which have accrued or been declared but are unpaid on the capital
stock of the Company. All taxes required to be paid by the Company in connection
with the issuance and any transfers of the Company’s capital stock have been
paid. All securities of the Company have been issued in all material respects in
accordance with the provisions of all applicable securities and other laws.

                    (b) No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents. Except as a result of
the purchase and sale of the Securities and except for outstanding Series A and
Series B Preferred Shares and employee and director stock options under the
Company’s equity compensation plans and other options and warrants totaling
approximately the right to 7,740,000 common shares which would be issued upon
their exercise, (ii) approximately 1,492,600 shares of Common Stock reserved for
options that have not yet been granted, but have been authorized under the
Company’s Plans, and (iii) such number of Common Shares issuable under the
Existing Notes as herein defined, there are no outstanding options, warrants,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock (“Common Stock Equivalents”). Except as provided under
the terms of the Merger Agreement dated as of May 27, 2008 between the Company
and PepperBall – CA, for the issuance of up to approximately 12,000,000 shares
of Common Stock that would be issued to the common stockholders of pre-merger
PepperBall – CA under an anti-dilution provision of the merger agreement between
the two companies, the issue and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

--------------------------------------------------------------------------------



               2.7 Litigation. Except as disclosed in the Company’s public
filings, specifically the Vahe’ and Sutton matters, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
Knowledge of the Company, threatened against the Company or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) could, if there were an unfavorable decision, have or result
in a Material Adverse Effect. Neither the Company nor to the Knowledge of the
Company, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. To the Knowledge of the
Company, there has not been and there is not pending or contemplated, any
investigation by the Securities and Exchange Commission involving the Company or
any current or former director or officer of the Company.

               2.8 Labor Relations. No material labor dispute exists or, to the
Knowledge of the Company, is imminent with respect to any of the employees of
the Company which could have or result in a Material Adverse Effect.

               2.9 Compliance. The Company (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company), nor
has the Company received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body, or (iii) is not or has not been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in the
case of clauses (i) and (iii) as would not have or reasonably be expected to
result in a Material Adverse Effect.

               2.10 Intellectual Property.

                    (a) The Company, as further described in its public filings,
to the best of its Knowledge has the right to use or is the sole and exclusive
owner of all right, title and interest in and to all foreign and domestic
patents, patent rights, trademarks, service marks, trade names, brands and
copyrights (whether or not registered and, if applicable, including pending
applications for registration) owned, used or controlled by the Company
(collectively, the “Rights”) and in and to each material invention, software,
trade secret, technology, product, composition, formula and method of process
used by the Company (the Rights and such other items, the “Intellectual
Property”), and, to the Knowledge of the Company, has the right to use the same,
free and clear of any claim or conflict with the rights of others.

--------------------------------------------------------------------------------



                    (b) Except as disclosed in its public filings, no royalties
or fees (license or otherwise) are payable by the Company to any Person by
reason of the ownership or use of any of the Intellectual Property.

                    (c) Except as disclosed in its public filings, there have
been no claims made against the Company asserting the invalidity, abuse, misuse,
or unenforceability of any of the Intellectual Property, and, to the best of the
Knowledge of the Company, there are no reasonable grounds for any such claims.

                    (d) Except as disclosed in its public filings, the Company
has not made any claim of any violation or infringement by others of its rights
in the Intellectual Property, and to the best of the Knowledge of the Company,
no reasonable grounds for such claims exist.

                    (e) Except as disclosed in its public filings the Company
has not received notice that it is in conflict with or infringing upon the
asserted rights of others in connection with the Intellectual Property.

          3. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each Investor,
severally and not jointly, hereby represents and warrants to the Company that:

               3.1 Authorization. The Investor is duly authorized to execute the
Transaction Documents including this Agreement and when executed and delivered
by the Investor, the Transaction Documents will constitute legal, valid, and
binding obligations enforceable against the Investor in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization or others laws of general application relating to or affecting
the enforcement of creditors’ rights generally. The execution, delivery, and
performance of the Transaction Documents and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate or other necessary action on the part of the Investor.

               3.2 Investor Suitability.

                    (a) The Securities subscribed for hereby are being acquired
by the Investor for his, her or its own account and for investment purposes only
and not with a view to any resale or distribution thereof, in whole or in part,
to others, and the Investor is not participating, directly or indirectly, in a
distribution of such Securities and will not take, or cause to be taken, any
action that would cause the Investor to be deemed an “underwriter” of such
Securities as defined in Section 2(11) of the Securities Act of 1933, as amended
(the “Act”).

                    (b) The Investor acknowledges that he, she or it has had the
opportunity to seek business, financial, and legal advice as the Investor deems
necessary in order to evaluate the merits and risks of purchasing the
Securities.

--------------------------------------------------------------------------------



                    (c) The Investor has had an opportunity to ask questions of,
and receive satisfactory answers from, representatives of the Company concerning
the terms and conditions pursuant to which the offering of the Securities is
being made and all material aspects of the Company and its proposed business,
and any request for such information has been fully complied with to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense.

                    (d) The Investor is an “accredited investor” within the
meaning of Rule 501 of the Act.

                    (e) The Investor is an investor who has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Company based upon (i) the information
furnished to him, her or it by the Company; (ii) his, her or its personal
knowledge of the business and affairs of the Company; (iii) such additional
information as he, she or it may have requested and has received from the
Company; and (iv) the independent inquiries and investigations undertaken by
him, her or it.

                    (f) No person has given any information or made any
representation not contained in any disclosure documents referred to above or
otherwise provided to the Investor in writing by a person employed or authorized
in writing by the Company. The Investor understands and agrees that any
information or representation not contained therein must not, and will not, be
relied upon and that nothing contained therein should be construed as legal or
tax advice to the Investor.

                    (g) No person has made any direct or indirect representation
or warranty of any kind to the Investor with respect to the economic return
which may accrue to the Investor. The Investor has consulted with his, her or
its own advisors with respect to an investment in the Company.

                    (h) All information, representations and warranties
contained herein or otherwise given or made to the Company by the Investor in
any other written statement or document delivered in connection with the
transactions contemplated hereby are correct and complete as of the date of this
Agreement and may be relied upon by the Company, and, if there should be any
material change in such information prior to the Closing Date, the Investor will
immediately furnish such revised or corrected information to the Company.

          4. CONDITIONS TO CLOSING.

               4.1 Payment of Purchase Price. On or before the Closing Date, the
Investors shall deliver to the Company the Purchase Price in accordance with the
provisions of Section 1 against delivery by the Company of the Securities.

               4.2 Issuance and Delivery of the Notes. On the Closing Date, the
Company shall issue and deliver to the Investors duly executed Notes in the
denominations set forth on Schedule I.

               4.3 Exchange of Outstanding Promissory Notes Due December 2009.
As a condition of Closing the holders of approximately $2.2 in convertible notes
plus any accrued interest to the Closing Date (Existing Notes”) shall, as of
Closing, exchange such Existing Notes for 2009 Convertible Notes in the form of
the Notes attached hereto at Exhibit A, except such Existing Notes shall not be
entitled to any security interest, but all other terms and conditions shall be
the same.

--------------------------------------------------------------------------------



               4.4 Agility Consent to Offering. As a condition of Closing, the
Company shall have received from Agility Capital, LLC, Agility’s consent to the
Offering.

               4.5 Closing Date and Minimum Offering Amount. Closing Date of the
initial minimum Offering amount of $750,000 shall be on or before March 31,
2009, which in the Company’s sole discretion and determination can be extended
until April 10, 2009. To the extent that the Closing of the initial minimum
Offering amount shall Close by such date or extended date, then the Offering may
be extended in the Company’s sole discretion and determination for up to an
additional thirty days.

               4.6 Terminated Closing. If the Company is unable to Close the
Offering under the terms as described herein, any investment funds remitted by
Investors, shall be returned to such Investors without interest and without
reduction or set-off.

               4.7 Proceedings and Documents. All actions and other proceedings
in connection with the transactions contemplated at the Closing and all
documents and instruments incident thereto shall be reasonably satisfactory in
form and substance to the Company, the Investors and their respective legal
counsel, and the Company and the Investors shall have received all such
counterpart originals and certified or other copies of such documents as they
may reasonably request.

          5. ADDITIONAL AGREEMENTS OF THE PARTIES.

               5.1 No Material Non-Public Information. Neither the Company nor
any other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that will constitute material non-public
information following the public announcement of this Closing and the related
Common Stock financing. The Company understands and confirms that each Investor
shall be relying on the foregoing representation in effecting transactions in
securities of the Company in accordance with applicable law following the public
announcement of this Closing and the related Common Stock financing.

               5.2 Cooperation in Issuance of Securities. The parties agree and
acknowledge that it is the desire of the Investors that to the extent possible
under the then Rule 144 provisions, that the certificates to be issued in the
event of a conversion of principal or interest under the Notes as provided for
under Section 8 of the Note, would be issued as unrestricted, if then allowable
for such a cashless conversion, or the Company would cooperate with the Investor
to assist in securing such unrestricted (“freely tradable”) common shares as
quickly as reasonably possible.

               5.3 Indemnification.

                    (a) Company Indemnification. The Company agrees to indemnify
and hold harmless the Investors, their affiliates, each of their officers,
directors, partners, employees and agents and their respective successors and
assigns, from and against any losses, damages, or expenses which are caused by
or arise out of (i) any breach or default in the performance by the Company of
any covenant or agreement made by the Company in this Agreement or in any of the
Transaction Documents; (ii) any breach of warranty or representation made by the
Company in this Agreement or in any of the Transaction Documents (iii) any and
all third party actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal fees and expenses) incident to any of
the foregoing.

--------------------------------------------------------------------------------



                    (b) Investor Indemnification. Each Investor, severally and
not jointly, agree to indemnify and hold harmless the Company, its affiliates,
each of their officers, directors, employees and agents and their respective
successors and assigns, from and against any losses, damages, or expenses which
are caused by or arise out of (i) any breach or default in the performance by
the Investor of any covenant or agreement made by the Investor in this Agreement
or in any of the Transaction Documents; (ii) any breach of warranty or
representation made by the Investor in this Agreement or in any of the
Transaction Documents; and (iii) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.

          6. MISCELLANEOUS.

               6.1 Survival of Representations and Warranties. The
representations, warranties of the Company and the Investors contained in or
made pursuant to this Agreement shall survive the Closing Date for a period of
one year.

               6.2 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Investor. Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Securities or Conversion Shares, provided that
such transferee agrees in writing to be bound, with respect to the transferred
Securities or Conversion Shares, by the provisions hereof that apply to the
“Investors.”

               6.3 Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of California
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California.

               6.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

               6.5 Headings. The headings and captions used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs, exhibits and schedules shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by this reference.

--------------------------------------------------------------------------------



               6.6 Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or upon
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed as follows:

 

 

 

If to the Investors, at:

 

The addresses set forth on Schedule I.

 

 

 

If to the Company, at:

 

PepperBall Technologies, Inc.

 

 

6142 Nancy Ridge Drive, Suite 101

 

 

San Diego, CA 92121

 

 

Attn: President

or at such other address as any Investor or the Company may designate by giving
10 days advance written notice to all other parties.

               6.7 Finder’s Fees. Except for up to a 6% consulting fee payable
by the Company to certain finder’s, including some who are Directors of the
Company (other than Directors shall not be compensated for investments made
directly or indirectly by themselves), each party represents that it neither is
nor will be obligated for any finder’s or broker’s fee or commission in
connection with this transaction. The Investors agree to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finders’ or broker’s fee (and any asserted liability) for which
the Investors or any of their officers, partners, employees, or representatives
is responsible. The Company agrees to indemnify and hold harmless the Investors
from any liability for any commission or compensation in the nature of a
finders’ or broker’s fee (and any asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

               6.8 Attorneys’ Fees. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

               6.9 Costs and Expenses. Each party to this Agreement shall be
responsible for its own fees and expenses in connection with this transaction.

               6.10 Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of (i) the Company and (ii)
Investors holding a majority of the principal amount of all outstanding Notes.

--------------------------------------------------------------------------------



               6.11 Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

               6.12 Entire Agreement. This Agreement, together with all exhibits
and schedules hereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings duties or
obligations between the parties with respect to the subject matter hereof.

               6.13 Further Assurances. From and after the date of this
Agreement, upon the request of a majority of the Investors or the Company, the
Company and the Investors shall execute and deliver such instruments, documents
or other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.

               6.14 Defined Terms. The following terms shall have the following
assigned meanings:

                    (a) “Knowledge”, with respect to the Company, means the
actual knowledge of any director or executive officer of the Company without the
requirement for inquiry or investigation.

                    (b) “Lien” means a lien, charge, security interest,
encumbrance, right of first refusal or other restriction, except for a lien for
current taxes not yet due and payable and a minor imperfection of title, if any,
not material in nature or amount and not materially detracting from the value or
impairing the use of the property subject thereto or impairing the operations or
proposed operations of the Company.

                    (c) “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

               6.15 Mutual Drafting. This Agreement is the result of the joint
efforts of the Company and the Investors, and each provision hereof has been
subject to the mutual consultation, negotiation and agreement of the parties and
there shall be no construction against any party based on any presumption of
that party’s involvement in the drafting thereof.

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the Effective Date.

 

 

 

 

THE COMPANY:

 

PEPPERBALL TECHNOLOGIES, INC.

 

By:

/s/ Chris Lewis

 

 

Name: Chris Lewis

 

 

Title: Assistant Secretary


 

 

 

INVESTORS:

 

 

 

Investor name: __________________________

 

 

 

By:____________________________________

 

Name:

 

Title:

 

 

 

Investor name: __________________________

 

 

 

By:____________________________________

 

Name:

 

Title:

 

 

 

Investor name: __________________________

 

 

 

By:____________________________________

 

Name:

 

Title:

 

 

 

Investor name: __________________________

 

 

 

By:____________________________________

 

Name:

 

Title:


--------------------------------------------------------------------------------



Schedule I

 

Investor names, addresses and Securities purchased

 

 





Investor Names



Principal Amount of Promissory Notes



Name: Dr. Eric P. Wenaas
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$100,000

Name: John C. Stiska
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$100,000

Name: Dr. Jeffrey M. Nash
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$50,000

Name: Gregory Pusey
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$50,000

Name: Jeffrey G. McGonegal
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$25,000

Name: Sherman Family Trust
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$50,000



 

--------------------------------------------------------------------------------

 





Name: Free Family Trust
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$100,000

Name: William C. Lusardi Family Trust
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$100,000

Name: The Page Trust
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$100,000

Name: James Mashburn IRA
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$50,000

Name: John Preis
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$50,000

Name: D. William and Edie H. Davis
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$25,000

Name: Conrad Sun
Address
Address
City, State, Zip
Tax ID #:________________
Fax #: ____________________

$25,000

Totals

$825,000




--------------------------------------------------------------------------------



Schedule II

Capitalization

PepperBall Technologies, Inc.

 

 

 

 

 

 

 

 

Current Cap Table

 

 

 

Mkt Cap @

 

 

 

 

 

 

 

 

 

# Outstanding

 

$ 0.10

 

 

 

 

 

 

 

Common shares

 

 

12,950,000

 

$

1,295,000

 

Preferred share rights

 

 

4,270,000

 

$

427,000

 

 

 

 

 

 

 

 

 

          Total

 

 

17,220,000

 

$

1,722,000

 


 

 

 

 

 

 

 

 

 

 

 

Pro Forma Cap Table

 

 

 

 

 

 

 

Pro Forma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dilutive

 

Total Shs. #

Offering at $1 million:

 

 

 

Offering #

 

Match #

 

O/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

0.10

 

10,000,000

 

10,000000

 

37,220,000

 

 

 

 

 

 

 

 

 

 

Offering at $1.5:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

0.10

 

15,000,000

 

11,610,000

 

43,830,000


 

 

 

(All amounts exclude conversion rights of outstanding convertible notes and
accrued interest)

 

 

 

(All amounts exclude options and warrants)


--------------------------------------------------------------------------------